 



EXHIBIT 10.1

 

 

SECOND AMENDMENT

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of August 17, 2016, is entered into by and among NEW YORK
RECOVERY OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(“Borrower”), New York REIT, Inc., a Maryland corporation (the “REIT”), CAPITAL
ONE, NATIONAL ASSOCIATION, as administrative agent for the Lenders (as defined
below) (in such capacity, the “Administrative Agent”), and each Lender that has
executed this Amendment.

 

WHEREAS, Borrower, the REIT, the Administrative Agent, and certain lenders party
thereto (each a “Lender” and collectively, the “Lenders”) entered into that
certain Second Amended and Restated Credit Agreement, dated as of April 14, 2014
(as amended by that certain First Amendment to Second Amended and Restated
Credit Agreement dated as of August 27, 2015 and as may be further amended,
restated, consolidated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”), pursuant to which the Lenders made certain credit
facilities available to Borrower;

 

WHEREAS, the parties hereto desire to, among other things, amend the Credit
Agreement as provided herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1 Defined Terms. Unless otherwise defined in this Amendment, terms
defined in the Credit Agreement shall have their defined meanings when used
herein.

 

SECTION 2 Amendment of the Credit Agreement. Section 3.13 of the Credit
Agreement is hereby amended and modified such that the last sentence thereof is
deleted and replaced with the following:

 

“No Credit Party is contemplating either the filing of a petition by it under
the Bankruptcy Code or any state insolvency laws or the liquidation of all or a
major portion of its assets or property pursuant to a proceeding under the
Bankruptcy Code or any state insolvency law, and no Credit Party has actual
knowledge of any Person contemplating the filing of any such petition against it
or any other Credit Party.”

 

SECTION 3 Other References. All references in the Loan Documents to the “Credit
Agreement” shall be deemed to hereinafter refer to the Credit Agreement as
amended by this Amendment.

 



 

 

 

SECTION 4 Representations and Warranties. In order to induce the Administrative
Agent and the Required Lenders to execute this Amendment, each of the Borrower
and the REIT hereby represent and warrant to the Administrative Agent and each
of the Lenders that:

 

(a) no Default or Event of Default exists;

 

(b) the execution, delivery and performance by Borrower and the REIT of this
Amendment have been duly authorized by all necessary organizational action, on
the part of such Credit Party and do not require any consent or approval of, or
notice to or action by, any Person (including any Governmental Authority);

 

(c) this Amendment and the other Loan Documents constitute the legal, valid and
binding obligations of each Credit Party hereto or thereto, and are enforceable
against each such Credit Party in accordance with their respective terms, except
as such enforceability may be limited by (a) an applicable Insolvency
Proceeding, (b) bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and (c)
the application of general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law; and

 

(d) each of the representations and warranties made by each Credit Party in or
pursuant to any Loan Document (i) that is qualified by materiality or “material
adverse effect” or similar language is true and correct, and (ii) that is not
qualified by materiality, is true and correct in all material respects, in each
case, on and as of the date hereof, as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.

 

SECTION 6 Reaffirmation of Loan Documents. Borrower and the REIT each hereby:
(a) reaffirms, ratifies, confirms, and acknowledges its obligations under each
Loan Document (as modified herein) to which it is a party, and agrees to
continue to be bound thereby and perform thereunder; (b) agrees and acknowledges
that all such Loan Documents (as modified herein) and all of such party’s
obligations thereunder are and remain in full force and effect and, except as
expressly provided herein, have not been modified; and (c) acknowledges and
agrees that it has no defenses, offsets or counterclaims of any kind or nature
whatsoever to its obligations under the Loan Documents (as modified herein).

 

SECTION 7 Miscellaneous.

 

(a) Credit Agreement Otherwise Not Affected; No Other Amendment or Modification.
Except as expressly contemplated hereby, the Credit Agreement shall remain
unchanged and in full force and effect and is hereby ratified and confirmed in
all respects. The Administrative Agent’s and the Required Lenders’ execution and
delivery of, or acceptance of, this Amendment shall not be deemed to create a
course of dealing or otherwise create any express or implied duty by the
Administrative Agent or any such Lender to provide any other or further waivers
or consents under the same or similar circumstances in the future. Nothing
contained herein shall be deemed a waiver or consent in respect of (or otherwise
affect the Administrative Agent’s or the Lenders’ ability to enforce) any
Default or Event of Default not explicitly waived by Section 2 hereof.

 



2

 

 

(b) No Reliance. Each of the Borrower and the REIT hereby acknowledge and
confirm to the Administrative Agent and the Lenders that it is executing this
Amendment on the basis of its own investigation and for its own reasons without
reliance upon any agreement, representation, understanding or communication by
or on behalf of any other Person.

 

(c) Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and to the benefit of their respective successors
and assigns permitted by the terms of the Loan Documents. No third party
beneficiaries are intended in connection with this Amendment.

 

(d) Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(e) Complete Agreement. This Amendment, together with the Credit Agreement and
the other Loan Documents, contains the entire and exclusive agreement of the
parties hereto with reference to the matters discussed herein and therein. This
Amendment supersedes all prior drafts and communications with respect hereto and
may not be amended except in accordance with the provisions of Section 10.18 of
the Credit Agreement.

 

(f) Severability. Whenever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under all applicable
laws and regulations. If, however, any provision of this Amendment shall be
prohibited by or invalid under any such law or regulation in any jurisdiction,
it shall, as to such jurisdiction, be deemed modified to conform to the minimum
requirements of such law or regulation, or, if for any reason it is not deemed
so modified, it shall be ineffective and invalid only to the extent of such
prohibition or invalidity without affecting the remaining provisions of this
Amendment, or the validity or effectiveness of such provision in any other
jurisdiction.

 

(g) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Amendment by PDF, facsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Amendment but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability and binding effect of this Amendment.

 

(h) Interpretation. This Amendment is the result of negotiations between and has
been reviewed by respective counsel to the Borrower, the REIT, the
Administrative Agent and the Required Lenders and is the product of all parties
hereto. Accordingly, this Amendment shall not be construed against any party
merely because of its involvement in the preparation hereof.

 



3

 

 

(i) Loan Document. This Amendment shall constitute a Loan Document.

 

(Remainder of page intentionally left blank; signature pages follow.)

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

BORROWER:

 

NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

 



  By: New York REIT, Inc.,       a Maryland corporation, its general partner    
                      By: /s/ Michael Ead         Name: Michael Ead        
Title: Authorized Signatory  



 

 

 

 



  REIT:             NEW YORK REIT, INC.,     a Maryland corporation            
        By: /s/ Michael Ead       Name: Michael Ead       Title: Authorized
Signatory  



 

 

 

 

 

 

(Signatures continue on following pages.)

 

Signature Page – Second Amendment to Second Amended and Restated Credit
Agreement

 

 

ADMINISTRATIVE AGENT:

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as administrative agent

 

 

By: /s/ Ashish Tandon                                          

Name: Ashish Tandon

Title: Vice President

 

 

 

 

LENDER:

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

By: /s/ Ashish Tandon                                      

Name: Ashish Tandon

Title: Vice President

 

 

 

(Signatures continue on following pages.)

 

Signature Page – Second Amendment to Second Amended and Restated Credit
Agreement

 

 

Barclays Bank PLC:

 

 

 

 

 

By: /s/ Christopher Aitkin                                   

Name: Christopher Aitkin

Title: Assistant Vice President

 

Signature Page – Second Amendment to Second Amended and Restated Credit
Agreement

 

 

LENDER:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

 

 

By: /s/ Christian Lunt                                    

Name: Christian Lunt

Title: Executive Director

  

Signature Page – Second Amendment to Second Amended and Restated Credit
Agreement

 

 

LENDER: KEYBANK, N.A.

 

 

 

 

 

By: /s/ Sara Jo Smith                                           

Name: SARA JO SMITH

Title: ASSISTANT VICE PRESIDENT

  

Signature Page – Second Amendment to Second Amended and Restated Credit
Agreement

 

 

LENDER: Citizens Bank, N.A.

 

 

 

 

 

By: /s/ Donald Woods                                  

Name: Donald Woods

Title: Senior Vice President

 

Signature Page – Second Amendment to Second Amended and Restated Credit
Agreement

 

 

LENDER:

 

SunTrust Bank

 

 

 

By: /s/ Kristopher Dickson                               

Name: Kristopher Dickson

Title: Senior Vice President

 

Signature Page – Second Amendment to Second Amended and Restated Credit
Agreement

 

 

LENDER: U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By: /s/ Gordon Clough                                     

Name: Gordon Clough

Title: Senior Vice President

 



Signature Page – Second Amendment to Second Amended and Restated Credit
Agreement

 